Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 1 of 20 Page ID #:1229




  1                                                                                        O
  2
  3
  4
  5
  6
  7
  8                       United States District Court
  9                       Central District of California
 10
 11   FISCHLER KAPEL HOLDINGS, LLC, et Case No. 2:19-cv-10309-ODW (GJSx)
      al.,
 12                                    ORDER DENYING DEFENDANT’S
 13
                   Plaintiffs,         MOTION FOR PRELIMINARY
                                       INJUNCTION [45] AND GRANTING
 14        v.                          DEFENDANTS’ MOTION TO
                                       DISMISS [40]
 15   FLAVOR PRODUCERS, LLC et al.,
 16                      Defendants.
 17                                 I.   INTRODUCTION
 18         On December 4, 2019, Fischler Kapel Holdings, LLC (“FKH”), Richard
 19   Fischler (“Fischler”), and Paula Kapel (“Kapel”) (collectively, “Plaintiffs”) initiated
 20   this action against Flavor Producers, LLC (“FPI”) and Jeffrey Harris (“Harris”)
 21   (collectively, “Defendants”). (Compl., ECF No. 1.) On May 1, 2020, Plaintiffs filed
 22   a First Amended Complaint (“FAC”), and Defendants moved to Dismiss on
 23   May 29, 2020. (FAC, ECF No. 36; Mot. Dismiss, ECF No. 40.) On June 29, 2020,
 24   Defendant FPI moved for a preliminary injunction to prohibit Plaintiffs from pursuing
 25   arbitration of a breach of contract claim against the company. (Mot. Prelim. Inj., ECF
 26   No. 45.) For the reasons discussed below, the Court DENIES FPI’s Motion for
 27
 28
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 2 of 20 Page ID #:1230




  1   Preliminary Injunction and GRANTS Defendants’ Motion to Dismiss Plaintiffs’
  2   FAC.1 (ECF Nos. 45, 40.)
  3                              II.    FACTUAL BACKGROUND
  4          At the heart of Plaintiffs’ numerous allegations are the core accusations that
  5   Defendants manufactured fraudulent financial information and made several false
  6   representations related to the financial health of certain companies to lure Plaintiffs
  7   into entering unprofitable employment agreements and investing into a failing
  8   company. (See FAC ¶ 1.) The Court summarizes the allegations for the purposes of
  9   ruling on Defendants’ Motions.
 10   A.     CFC Acquisition
 11          Fischler and Kapel’s company, Creative Flavor Concepts, Inc. (“CFC”) had two
 12   businesses: (1) the design and manufacture of flavors that it sold to sellers of food,
 13   beverage, sports nutrition, and dietary products (“Flavor Business”); and (2) the
 14   manufacture of food, beverage, sports nutrition, and dietary products that it sold
 15   directly to retail brands and manufacturers (“Non-Flavor Business”). (Id. ¶¶ 27–29.)
 16          In 2015, Harris, on behalf of FPI, pitched the concept of FPI purchasing CFC.
 17   (Id. ¶ 34.) The parties engaged in negotiations through over-the-phone and in-person
 18   meetings. (Id. ¶¶ 38, 40.) Plaintiffs allege that during these meetings, Harris and
 19   David Bergstein (FPI’s agent), represented to Fischler that they wished to maximize
 20   CFC’s revenues and income. (Id. ¶¶ 40, 87.) The meetings led to a stock acquisition
 21   agreement (“CFC Purchase Agreement”) in June 2015, where ultimately, FPI and CFC
 22   agreed that FPI would purchase a majority interest in CFC (“CFC Acquisition”). (Id.
 23   ¶¶ 38, 77.) During these negotiations the parties agreed that, as part of the CFC
 24   Acquisition, Fischler and Kapel would enter into seven-year employment agreements
 25   (“CFC Employment Agreements”).                (Id. ¶ 42.)      Additionally, FPI incorporated
 26   CFCAC, Inc., a newly formed corporate entity of FPI. (Id. ¶ 43.) Plaintiffs allege that
 27
 28   1
       After considering the papers submitted in connection with the Motions, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                        2
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 3 of 20 Page ID #:1231




  1   during the negotiations of the CFC Acquisition, Harris and Bergstein made false
  2   representations regarding their intent to maximize the value of CFC. (Id. ¶¶ 210–12.)
  3   B.    Amendments to CFC Acquisition Documents
  4         In March 2016, Defendants required that the parties amend certain CFC
  5   Acquisition documents, and thus CFCAC, CFC, Fischler, and Kapel entered into the
  6   First Amendment to Stock Purchase and Redemption Agreement (“Amended CFC
  7   Purchase Agreement”). (Id. ¶¶ 101–06.) Plaintiffs allege the Amended CFC Purchase
  8   Agreement contemplated that FPI would acquire CFC’s Flavor Business for an
  9   amount equal to the Flavor Business’s fair value. (Id. ¶ 103.) According to Plaintiffs,
 10   during negotiations for the Amended CFC Purchase Agreement, Harris and Bergstein
 11   also represented to Fischler (in person, during meetings, and by telephone) that they
 12   wished to maximize the revenues of CFC but that those representations were false.
 13   (Id. ¶¶ 107–08.)
 14         On or around March 4, 2016, CFC and FPI entered into a First Amendment to
 15   Service Agreement that required FPI to pay CFC a flat fee and allowed FPI to receive
 16   and retain all revenues from the business referred by CFC.         (Id. ¶¶ 111, 113.)
 17   Plaintiffs allege that through these agreements FPI was allowed to manipulate the
 18   value of CFC and drive it down, to allow FPI to purchase CFC at a bargain. (Id.
 19   ¶¶ 115–30.)
 20   C.    CFC Asset Sale
 21         Plaintiffs allege that in January 2017, “FPI’s scheme came to fruition”;
 22   “[b]ecause of [FPI’s] actions, FPI and a wholly owned subsidiary [Creative Concepts
 23   Holdings, LLC (“CCH”)] acquired the majority interest in CFC at a markedly reduced
 24   price, [and thus] Fischler and Kapel had no option but to proceed with [an] asset sale
 25   as FPI, Harris[,] and Bergstein intentionally gutted the CFC business.” (Id. ¶ 131.)
 26   On April 28, 2017, FPI, CCH, and CFC entered into an Asset Purchase Agreement, in
 27   which “FPI purchased the Flavor Business and CCH purchased the Non-Flavor
 28   Business (“CFC Asset Sale”). (See id. ¶¶ 134, 136.) In exchange for the Non-Flavor




                                                 3
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 4 of 20 Page ID #:1232




  1   Business, CCH issued a 22% membership interest in CCH (“CCH Stock”), which was
  2   distributed to Fischler and Kapel. (Id. ¶ 138.) Fischler and Kapel contributed that
  3   22% membership interest in CCH to FKH. (Id. ¶ 139.)
  4         On May 12, 2017, Defendants formed CCH Acquisition Group, LLC (“CAG”)
  5   to “spinoff” the stock or assets of CCH.        (Id. ¶ 154.)   Plaintiffs allege, upon
  6   information and belief, that FPI transferred its interest in CCH to CAG “as part of a
  7   large-scale plan to transfer all stock in CCH to CAG, and reduce FPI’s ownership by
  8   soliciting additional investors (‘CCH Spinoff’).” (Id. ¶ 155.) Plaintiffs claim that in
  9   May 2017, Bergstein and Harris “prepared fraudulent financial information pertaining
 10   to CCH” and its wholly owned subsidiary Biozone Laboratories, Inc. (“Biozone”) and
 11   disseminated that information to potential CAG investors, including Plaintiffs. (Id.
 12   ¶ 156.) Plaintiffs allege that in reliance on FPI, Harris, and Bergstein’s fraudulent
 13   representations, FKH transferred its interest in CCH to CAG, in exchange for an
 14   interest in CAG. (Id. ¶¶ 171–75.) But had FKH been aware of the true financial
 15   status of CAG and its subsidiaries, it would not have invested in CAG. (Id. ¶ 173.)
 16   D.    Biozone Employment Agreements
 17         On July 1, 2017, Plaintiffs allege that, in reliance on Defendants’ fraudulent
 18   financial representations, Fischler and Kapel agreed to employment with Biozone
 19   (“Biozone Employment Agreements”). (Id. ¶¶ 180–81.) The Biozone Employment
 20   Agreements provided lower base compensation than Fischler and Kapel normally
 21   received, and a bonus structure based on CAG’s earnings. (Id. ¶¶ 181–82.) Plaintiffs
 22   allege that they would not have agreed to the Biozone Employment Agreements had
 23   Defendants been honest about the financial health of CCH and Biozone. (Id. ¶ 258.)
 24   Fischler and Kapel claim they received $233,333 and $87,500 less compensation,
 25   respectively, than they would have if they were not fraudulently induced into the
 26   agreements. (Id. ¶¶ 259–60.)
 27
 28




                                                 4
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 5 of 20 Page ID #:1233




  1   E.    Plaintiffs File Claims for Fraudulent Inducement and Securities Fraud
  2         On January 4, 2019, Plaintiffs initiated this action against Defendants, and filed
  3   their FAC on May 1, 2020. In the FAC, Plaintiffs allege several claims related to their
  4   business dealings with Defendants: (1) fraudulent inducement of the CFC Acquisition;
  5   (2) fraudulent inducement of the CFC Employment Agreements; (3) fraudulent
  6   inducement of the CFC Asset Sale; (4) fraudulent inducement of the Biozone
  7   Employment Agreements; (5) fraudulent inducement of the CCH Spinoff;
  8   (6) fraudulent inducement of the CAG investment; (7) securities fraud (FKH against
  9   Defendants); (8) securities fraud (Fischler and Kapel against Defendants); and
 10   (9) securities fraud (scheme liability).   On May 29, 2020, Defendants filed their
 11   Motion to Dismiss Plaintiffs’ FAC.
 12   F.    Arbitration Before JAMS
 13         In April 2020, Plaintiffs commenced arbitration against FPI before JAMS
 14   asserting a claim for breach of contract related to the CFC Employment Agreements
 15   (“Arbitration”). (Mot. Prelim. Inj. 1–2.) FPI contends that Arbitration is improper
 16   because FPI is not a party to the CFC Employment Agreements and never assumed
 17   the agreements, and that Plaintiffs’ arbitration claim is duplicative of the claims in the
 18   FAC. (Id.) On April 30, 2020, FPI filed an objection in the Arbitration “on the
 19   grounds that JAMS lacked jurisdiction over the Plaintiffs’ claims because FPI is not a
 20   party” to the CFC Employment Agreements. (Id. at 8.) After considering the full
 21   briefing on the issue, JAMS issued a notice stating that “[the] arbitrator has the
 22   authority to determine jurisdictional issues as a preliminary matter” and informed the
 23   parties that “[a]ccordingly, JAMS will proceed with the administration of this matter.”
 24   (Decl. of Jeffrey Harris (“Harris Decl.”), ¶ 30, Ex. S, ECF Nos. 45-2, 45-21.)
 25         On June 5, 2020, JAMS issued a Notice of Commencement of Arbitration, and
 26   in response FPI notified JAMS and Plaintiffs that it objected to the Arbitration and
 27   planned to file a motion for preliminary injunction. (Id. ¶¶ 31–32, Exs. T–U, ECF
 28




                                                  5
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 6 of 20 Page ID #:1234




  1   Nos. 45-22, 45-23.) On June 29, 2020, Defendants filed their Motion for Preliminary
  2   Injunction.
  3                        III.   PRELIMINARY INJUNCTION
  4         The Court first addresses FPI’s motion for preliminary injunction to enjoin
  5   Plaintiffs from pursuing Arbitration for a breach of contract claim related to the CFC
  6   Employment Agreements formed in June 2015. (See Mot. Prelim. Inj. 1.) For the
  7   following reasons, the Court DENIES FPI’s motion.
  8   A.    Legal Standard
  9         Federal Rule of Civil Procedure (“Rule”) 65 governs the issuance of
 10   preliminary injunctions.     “An injunction is an exercise of a court’s equitable
 11   authority,” which should not be invoked as a matter of course, but “only after taking
 12   into account all of the circumstances that bear on the need for prospective relief.”
 13   Salazar v. Buono, 559 U.S. 700, 714 (2010). To obtain a preliminary injunction, the
 14   moving party must show: (1) a likelihood of success on the merits; (2) a likelihood of
 15   irreparable harm to the moving party in the absence of preliminary relief; (3) that the
 16   balance of the equities tips in the moving party’s favor; and (4) that an injunction is in
 17   the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
 18         A preliminary injunction is “an extraordinary remedy that may only be awarded
 19   upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. The
 20   moving party bears the burden of meeting all four Winter elements. DISH Network v.
 21   FCC, 653 F.3d 771, 776–77 (9th Cir. 2011).
 22   B.    Discussion
 23         FPI seeks a preliminary injunction to prohibit Plaintiffs from pursuing a breach
 24   of contract claim against FPI in Arbitration. (See Mot. Prelim. Inj. 1.) As previously
 25   mentioned, FPI contends the claim in Arbitration is duplicative of a claim Plaintiffs
 26   assert in this case concerning the CFC Employment Agreements, and that because FPI
 27   is not a party to the CFC Employment Agreements, the arbitrator lacks jurisdiction to
 28   decide the dispute. (Id.) Thus, on these grounds FPI moves to enjoin Plaintiffs and




                                                  6
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 7 of 20 Page ID #:1235




  1   argues that this Court—not the arbitrator—must decide the threshold issue of
  2   arbitrability. (Id.) In opposition, Plaintiffs assert that the Court lacks the authority to
  3   grant FPI’s motion for preliminary injunction because the issue of whether the
  4   arbitration agreement is enforceable against FPI is outside the scope of the issues
  5   presented in Plaintiffs’ FAC. (See Opp’n Mot. Prelim. Inj. 10, ECF No. 46.)
  6         A preliminary injunction is appropriate only where it “grant[s] intermediate
  7   relief of the same character as that which may be granted finally,” and does not “deal[]
  8   with a matter lying wholly outside the issues in the suit.” De Beers Consol. Mines v.
  9   United States, 325 U.S. 212, 220 (1945); see also Profil Institut Fur
 10   Stoffwechselforschung GmbH v. ProSciento, Inc., No. 3:16-cv-01549-LAB (BLM),
 11   2017 WL 1394089, at *1 (S.D. Cal. Feb. 28, 2017) (“Federal courts can issue
 12   preliminary injunctions only to the extent they pertain to pending underlying claims—
 13   in other words, where the preliminary injunction would temporarily grant the same
 14   kind of relief as the underlying claims, if successful, would ultimately merit.” (citing
 15   Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir.
 16   2015))). Thus, absent a relationship between the injury claimed in the motion for
 17   injunctive relief and the conduct asserted in the complaint “the district court lacks
 18   authority to grant the relief requested.” Pac. Radiation, 810 F.3d at 636.
 19         Here, FPI has no claim presently before the Court upon which it could issue
 20   final relief comparable to the intermediate relief that FPI seeks.         See De Beers,
 21   325 U.S. at 220. FPI is a defendant in this action and has not filed a complaint or
 22   counterclaim. While Plaintiffs bring myriad claims for fraudulent inducement and
 23   seek monetary damages for their alleged harm, if Plaintiffs do not ultimately prevail
 24   on their claims, FPI would not be entitled to any final relief. (See generally FAC.) As
 25   another district court has explained: “Where, as here, the party is bringing no claims,
 26   there is no basis for issuance of a preliminary injunction. And in fact, the Court lacks
 27   authority to do so.” ProSciento, 2017 WL 1394089, at *1 (citing Pac. Radiation,
 28   810 F.3d at 636). FPI has no underlying claim, thus the Court finds that it lacks




                                                   7
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 8 of 20 Page ID #:1236




  1   authority to grant FPI’s request for intermediate relief. See Pac. Radiation, 810 F.3d
  2   at 636. Therefore, FPI’s Motion for Preliminary Injunction is DENIED. (ECF
  3   No. 45.)
  4                             IV.    MOTION TO DISMISS
  5         Next, the Court addresses Defendants’ Motion to Dismiss Plaintiffs’ FAC
  6   pursuant to Rule 12(b)(6) for failure to state a claim. (Mot. Dismiss 7.) First,
  7   Defendants contend that Plaintiffs’ fraudulent inducement claims (claims one through
  8   six) fail as a matter of law because Plaintiffs’ allegations fail to satisfy the heightened
  9   pleading requirements of Rule 9(b). (Id. at 7–8.) Second, Defendants assert that the
 10   economic loss-doctrine bars Plaintiffs’ claims related to the employment agreements
 11   (claims two and four).      (Id. at 13–14, 16–17.)      Finally, Defendants argue that
 12   Plaintiffs’ claims for securities fraud (claims seven through nine) fail because (1) the
 13   statements are barred by the Private Securities Litigation Reform Act of 1995
 14   (“PSLRA”) “safe harbor”; (2) Plaintiffs fail to allege facts that demonstrate
 15   Defendants made an actionable misrepresentation; and (3) Plaintiffs do not adequately
 16   allege scheme liability. (Id. at 18–25.)
 17   A.    Legal Standard
 18         Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal
 19   theory or the absence of sufficient facts alleged under a cognizable legal theory.”
 20   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “To survive a
 21   motion to dismiss . . . under Rule 12(b)(6), a complaint generally must satisfy only the
 22   minimal notice pleading requirements of Rule 8(a)(2)”—a short and plain statement of
 23   the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ.
 24   P. 8(a)(2). The “[f]actual allegations must be enough to raise a right to relief above
 25   the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
 26   “complaint must contain sufficient factual matter, accepted as true, to state a claim to
 27   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 28   (internal quotation marks omitted). “A pleading that offers ‘labels and conclusions’ or




                                                   8
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 9 of 20 Page ID #:1237




  1   ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (citing
  2   Twombly, 550 U.S. at 555).
  3          Whether a complaint satisfies the plausibility standard is “a context-specific
  4   task that requires the reviewing court to draw on its judicial experience and common
  5   sense.” Id. at 679. A court is generally limited to the pleadings and must construe
  6   “[a]ll factual allegations set forth in the complaint . . . as true and . . . in the light most
  7   favorable to [the plaintiff].”       Lee v. City of Los Angeles, 250 F.3d 668, 688
  8   (9th Cir. 2001).    But a court need not blindly accept conclusory allegations,
  9   unwarranted deductions of fact, and unreasonable inferences. Sprewell v. Golden
 10   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 11          Where a district court grants a motion to dismiss, it should generally provide
 12   leave to amend unless “it is clear . . . the complaint could not be saved by any
 13   amendment.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034
 14   (9th Cir. 2008); see Fed. R. Civ. P. 15(a) (“The court should freely give leave when
 15   justice so requires”).
 16   B.     Plaintiffs’ Fraudulent Inducement Claims Fail
 17          In claims one through six, Plaintiffs allege that Defendants fraudulently induced
 18   them to enter into the: (1) CFC Acquisition, (2) CFC Employment Agreements,
 19   (3) CFC Asset Sale, (4) Biozone Employment Agreements, (5) CCH Spinoff, and
 20   (6) CAG investment. (FAC ¶¶ 206–345.) Defendants contend that Plaintiffs’ claims
 21   fail to satisfy Rule 9(b)’s heightened pleading requirements for allegations of fraud.
 22   (Mot. Dismiss 8–18.)
 23          1.     Plaintiffs Fail to Satisfy Rule 9(b)’s Heightened Pleading Requirements
 24          “To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6),
 25   a complaint generally must satisfy only the minimal notice pleading requirements of
 26   Rule 8(a)(2).” Porter, 319 F.3d at 494. However, “where a complaint includes
 27   allegations of fraud, [Rule] 9(b) requires more specificity including an account of the
 28   ‘time, place, and specific content of the false representations as well as the identities




                                                     9
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 10 of 20 Page ID #:1238




   1   of the parties to the misrepresentations.’” Swartz v. KPMG LLP, 476 F.3d 756, 764
   2   (9th Cir. 2007) (quoting Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir.
   3   2004)).   Plaintiffs must also set forth “what is false or misleading about the
   4   purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia Hotel,
   5   726 F.3d 1124, 1133 (9th Cir. 2013) (quoting Cafasso, U.S. ex rel v. Gen. Dynamics
   6   C4 Sys. Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)); see also Vess v. Ciba-Geigy Corp.
   7   USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (same). Thus, to satisfy the requirements
   8   of Rule 9(b) “the circumstances constituting the alleged fraud must be specific enough
   9   to give defendants notice of the particular misconduct . . . so that they can defend
  10   against the charge and not just deny that they have done anything wrong.” Vess, 317
  11   F.3d at 1106 (internal quotation marks omitted). “[M]ere conclusory allegations of
  12   fraud are insufficient,” and “[b]road allegations that include no particularized
  13   supporting detail do not suffice.”     United States v. United Healthcare Ins. Co.,
  14   848 F.3d 1161, 1180 (9th Cir. 2016).
  15                  i.   Claim One
  16         To support their first claim (fraudulent inducement of the CFC acquisition),
  17   Plaintiffs allege that “Harris and Bergstein both represented to Fischler that they
  18   wished to maximize the revenues” of CFC during the negotiation of the CFC Purchase
  19   Agreement (from January 2015 to June 2015) and during the negotiation of the
  20   Amended CFC Agreement (from January 2015 to March 2016).                 (Opp’n Mot.
  21   Dismiss 8, ECF No. 41 (citing FAC ¶¶ 87, 107).) According to Plaintiffs, Harris and
  22   Bergstein’s representations regarding maximizing CFC’s revenue were false because
  23   they “had no intention of maximizing revenue.” (Id. at 9 (citing FAC ¶¶ 88, 108).)
  24   Plaintiffs further allege that Harris and Bergstein made these representations “in
  25   person, during meetings, and by telephone” throughout the fifteen-month period. (Id.
  26   at 8 (citing FAC ¶¶ 40, 87, 107).)
  27         Defendants contend that Plaintiffs’ allegations fail to satisfy Rule 9(b) because
  28   they do not specifically allege “what representations were made, who made each




                                                 10
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 11 of 20 Page ID #:1239




   1   representation, when, where, or to whom each representation was made, or why any
   2   alleged representation was false.” (Id. at 9.) The Court agrees.
   3         To start, Plaintiffs do not plead the content of the purported representations, and
   4   thus their allegations as to “what” fraudulent representations were made are deficient
   5   under Rule 9(b). See UMG Recordings, Inc. v. Global Eagle Ent., Inc., 117 F. Supp.
   6   3d 1092, 1106 (C.D. Cal. 2015) (explaining that general allegations are insufficient,
   7   plaintiffs must state the “specific content of the false representations.”) In the FAC,
   8   Plaintiffs rely solely on the allegations that over the course of fifteen months Harris
   9   and Bergstein falsely “represented” that they wished to maximize CFC’s revenues.
  10   (Opp’n Mot. Dismiss 8 (citing FAC ¶¶ 87, 107).) Based on these allegations, it is not
  11   clear what Harris and Bergstein specifically represented to Fischler regarding their
  12   “wish” to maximize the revenues of CFC. (See id.) Plaintiffs’ allegations are utterly
  13   deficient and cannot support fraudulent inducement claims; Plaintiffs must
  14   specifically allege the content of Harris and Bergstein’s purported representations that
  15   they “wished to maximize” the CFC revenues so that Defendants can adequately
  16   defend against Plaintiffs’ claims.     See Vess, 317 F.3d at 1106; see also Swartz,
  17   476 F.3d at 764 (explaining that Rule 9(b) requires an account of the content of the
  18   allegedly false representations).
  19         With respect to “when”—Plaintiffs allege the representations were made
  20   “several times throughout the period from January 2015 through March 2, 2016”—a
  21   fifteen-month time frame.       (Opp’n Mot. Dismiss 8 (citing FAC ¶¶ 87, 107).)
  22   However, Plaintiffs’ allegations do not “specify the time and date” of the alleged
  23   misrepresentations, and thus do not satisfy Rule 9(b) for this additional reason. See,
  24   e.g., R Power Biofuels, LLC v. Chemex LLC, No. 16-CV-00716-LHK, 2016 WL
  25   6663002, at *13 (N.D. Cal. Nov. 11, 2016) (“[S]pecifying an eight-month time-frame
  26   is not significantly more specific than stating ‘in 2011 and 2012.’ With allegations of
  27   ‘repeated’ conversations over an eight-month time[-]frame . . . it is unclear how
  28   [d]efendant will be able to identify the particular conversation at issue.”).




                                                   11
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 12 of 20 Page ID #:1240




   1         The allegations concerning “where” the representations were made are equally
   2   deficient. Plaintiffs rely solely on the allegations that the representations were made
   3   “in the course of several phone calls and in[-]person meetings.”          (Opp’n Mot.
   4   Dismiss 8 (citing FAC ¶¶ 87, 107).) But such vague allegations do not put Defendants
   5   on notice as to where these various in-person meetings and conversations took place.
   6         Finally, Plaintiffs fail to allege what was false or misleading about the
   7   purported representations that Harris and Bergstein wished to maximize the revenues
   8   of CFC (see FAC ¶¶ 87, 108), and why they were false when made, see Vess,
   9   317 F.3d at 1106 (“The plaintiff must set forth what is false or misleading about a
  10   statement, and why it is false.”). Plaintiffs’ conclusory allegations that the purported
  11   representations were false because Defendants “had no intention of maximizing
  12   revenue” do not suffice. (Mot. Dismiss 9); see United Healthcare Ins. Co., 848 F.3d
  13   at 1180 (“[M]ere conclusory allegations of fraud are insufficient.”).
  14                 ii.   Claims Two, Three, Four, Five, and Six
  15         Plaintiffs’ other fraudulent inducement claims (claims two through six) suffer
  16   from the same deficiencies.      (See FAC ¶¶ 217–91.)        In support of claim two
  17   (fraudulent inducement of the CFC Employment Agreements), Plaintiffs allege only
  18   that (1) FPI assumed the agreements as part of the CFC Asset Sale, and (2) prior to
  19   entering into the agreements, Harris confirmed that he was prepared for FPI to pay
  20   Fischler and Kapel under the terms of the agreements.           (Id. ¶¶ 223–26.)    But
  21   Plaintiffs’ well-plead allegations do not set forth when the purported fraudulent
  22   statement was made, why the statement was false, or that the statement was false
  23   when it was made. (See generally id.)
  24         In support of claims three through six, Plaintiffs allege Harris and Bergstein
  25   made fraudulent representations during the CFC Asset Sale, CCH Spinoff, and CAG
  26   investment regarding the value of CCH Stock and the financial health of CCH and
  27   Biozone. (Id. ¶¶ 236, 250–52, 271, 282–83.) These representations were allegedly
  28   made “during in-person meetings and telephone calls and by email.” (Id. ¶¶ 235–36,




                                                  12
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 13 of 20 Page ID #:1241




   1   270, 282.) The allegations in support of these fraud based claims, however, also fail
   2   to meet the heightened pleadings requirements of Rule 9(b).
   3         For example, Plaintiffs fail to allege that a false representation was made
   4   regarding the CFC Asset Sale (third claim), or when the purported false representation
   5   was made. (Mot. Dismiss 15–16 (citing FAC ¶¶ 236–241).) Plaintiffs further allege
   6   in conclusory fashion that the representations concerning the CFC Asset Sale were
   7   false when they were made, but as noted, such conclusory allegations are insufficient
   8   under Rule 9(b). (See FAC ¶ 237.) Additionally, Plaintiffs allege that the term sheet
   9   and other financial representations that Bergstein emailed Fischler (underlying their
  10   fourth, fifth, and sixth claims) were false, but fail to put forth any specific factual
  11   allegations to support that matter-of-fact conclusion. (See id. ¶¶ 251–57, 269–71,
  12   282–87, 157–65.) At bottom, Plaintiffs fail to put forth specific allegations to support
  13   any of their fraud based claims, and instead rely on vague assertions and conclusory
  14   allegations. See United Healthcare, 848 F.3d at 1180 (“[M]ere conclusory allegations
  15   of fraud are insufficient,” and “[b]road allegations that include no particularized
  16   supporting detail do not suffice.”).
  17                iii.   Conclusion
  18         In sum, while Plaintiffs claim their 345-paragraph FAC is “painstakingly
  19   detailed” (see Opp’n Mot. Dismiss 1), Plaintiffs do not sufficiently support their
  20   accusations that Defendants made fraudulent representations, see, e.g., In re Hansen
  21   Nat. Corp. Sec. Litig., 527 F. Supp. 2d 1142, 1153 (C.D. Cal. 2007) (“A complaint
  22   can be long-winded, even prolix, without pleading with particularity. Indeed, such a
  23   garrulous style is not an uncommon mask for an absence of detail.” (quoting Williams
  24   v. WMX Techs., Inc., 112 F.3d 175, 178 (5th Cir. 1997))).
  25         Therefore, Plaintiffs’ claims that are premised on purported fraudulent
  26   representations related to the CFC, CCH, and CAG business dealings (claims one,
  27   two, three, four, five, and six) are DISMISSED. As it is not clear that amendment
  28




                                                  13
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 14 of 20 Page ID #:1242




   1   would be futile, the Court GRANTS Plaintiffs leave to amend claims one and three
   2   through six.
   3         2.       The Economic Loss Doctrine Bars Plaintiffs’ Second Claim
   4         Defendants contend that Plaintiffs’ second claim (fraudulent inducement of the
   5   CFC Employment Agreements) should be dismissed with prejudice because it is
   6   barred by the economic loss doctrine. (Mot. Dismiss 13–14, 25.) “The economic loss
   7   [doctrine] generally provides that parties who allege purely economic injuries from
   8   the breach of a contract must sue in contract, rather than in tort.” Veasna Chan Hun v.
   9   Hajjar, No. CV 18-10330 PSG (KSx), 2019 WL 4509302, at *7 (C.D. Cal. May 30,
  10   2019) (citing Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004)).
  11   A party that alleges only economic loss from a contractual breach is thus limited to
  12   contract remedies, “unless [it] can demonstrate harm above and beyond a broken
  13   contractual promise.” Robinson, 34 Cal. 4th at 988. In sum, under the economic loss
  14   doctrine “no tort cause of action will lie where the breach of duty is nothing more than
  15   a violation of a promise which undermines the expectations of the parties to an
  16   agreement.” JMP Sec. LLP v. Altair Nanotechnologies Inc., 880 F. Supp. 2d 1029,
  17   1042 (N.D. Cal. 2012).
  18         Here, Plaintiffs’ allegations underlying their second claim are based on solely
  19   on FPI’s purported promise to pay Plaintiffs pursuant to the terms of the CFC
  20   Employment Agreements, and FPI’s subsequent failure to pay Plaintiffs the amounts
  21   owed under those agreements. (See FAC ¶¶ 222, 224.) In other words, Plaintiffs
  22   allege only economic losses based on a purported broken promise related to the
  23   employment agreements. (See, e.g., id. ¶¶ 230–31 (“[Plaintiffs] ha[ve] been damaged
  24   by FPI’s fraudulent inducement of the [CFC Employment Agreements] in an amount
  25   equal to the unpaid compensation thereunder.”).) It is clear then that Plaintiffs’
  26   allegations fail to allege harm beyond a broken contractual promise, and therefore
  27   cannot support a fraud claim. See Robinson, 34 Cal. 4th at 988; see also Veasna Chan
  28   Hun, 2019 WL 4509302, at *7 (“A fraudulent [inducement] claim must be based on




                                                  14
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 15 of 20 Page ID #:1243




   1   something other than simply a claim that the plaintiff was induced to enter into a
   2   contract by a promise that the defendant would perform its contractual obligations.”)
   3         The Court perceives no way that Plaintiffs could successfully frame their
   4   second claim for fraudulent inducement of the CFC Employment Agreements by
   5   amending their pleadings. No matter how the allegations are framed, Plaintiffs’
   6   second claim falls within the scope of the economic loss doctrine. Accordingly, this
   7   claim is DISMISSED without leave to amend. See Carrico v. City & Cnty. of San
   8   Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011) (explaining that leave to amend “is
   9   properly denied . . . if amendment would be futile.”).
  10   C.    Plaintiffs Fail to State a Claim for Securities Fraud
  11         Plaintiffs also assert three claims for securities fraud under Section 10(b) of the
  12   Securities Exchange Act of 1934, related to the CAG investment and CFC Acquisition
  13   (claims seven through nine). (FAC ¶¶ 292–345.)
  14         Defendants contend that Plaintiffs fail to allege a claim for securities fraud
  15   under Rule 10b-5 because: (1) Plaintiffs’ claims are barred by the PSLRA “safe
  16   harbor”; (2) Plaintiffs fail to plead an actionable misrepresentation; and (3) Plaintiffs
  17   fail to plead a manipulative act. (Mot. Dismiss 19–24.)
  18         1.     Rule 10-b(5) and the PSLRA “Safe Harbor”
  19         Section 10(b) of the Securities and Exchange Act of 1934 makes it unlawful
  20   “[t]o use or employ, in connection with the purchase or sale of any security . . . any
  21   manipulative or deceptive device or contrivance in contravention of such rules and
  22   regulations as the Commission may prescribe.” 15 U.S.C. § 78j(b). Pursuant to this
  23   section, the Securities and Exchange Commission promulgated Rule 10b-5, which
  24   makes it unlawful, in connection with the purchase or sale of any security:
  25         (a) To employ any device, scheme, or artifice to defraud,
  26         (b) To make any untrue statement of a material fact or to omit to state a
  27
             material fact necessary in order to make the statements made . . . not
             misleading, or[,]
  28




                                                  15
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 16 of 20 Page ID #:1244




   1         (c) To engage in any act, practice, or course of business which operates
             or would operate as a fraud or deceit upon any person . . . .
   2
   3   17 C.F.R. § 240.10b-5.     Rule 10b-5(b) applies to misrepresentation or omission
   4   claims, and Rules 10b-5(a) and (c) apply to scheme liability claims. See, e.g., In re
   5   CytRx Corp. Sec. Litig., No. CV 14-1956-GHK (PJWx), 2015 WL 5031232, at *3–4
   6   (C.D. Cal. July 13, 2015); Oaktree Prinicipal Fund V, LP v. Warburg Pincus LLC,
   7   No. CV 15-8574 PSG (MRWx), 2016 WL 6782768, at *14 (C.D. Cal. Aug. 9, 2016).
   8         Additionally, the PSLRA safe harbor provides a defensive “barrier at the
   9   pleading stage” for “forward-looking statements,” such as “projection of revenues,
  10   income (including income loss), earnings . . . or other financial items.” In re Cutera
  11   Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010) (citing 15 U.S.C. § 78u-5(i)(1)(A)).
  12   For forward-looking statements to fall under the safe harbor, they must be
  13   accompanied by “meaningful cautionary” language that identifies “important factors
  14   that could cause actual results to differ materially from those in the forward-looking
  15   statement[s].” Id. (quoting 15 U.S.C. § 78u-5(c)(1)(A)(i)).
  16         2.    The PSLRA Safe Harbor Does Not Apply
  17         Defendants contend that the PSLRA safe harbor applies to Plaintiffs’
  18   Rule 10b-5(b) claims because they “rely on allegations regarding ‘forward-looking’”
  19   projections regarding “future revenue, gross profits, cash, and cash equivalents”
  20   pertaining to CCH and Biozone. (Mot. Dismiss 19–20.) Plaintiffs argue that the
  21   relevant statements are not forward-looking. (Opp’n Mot. Dismiss 19 (citing FAC
  22   ¶ 166 (alleging that the 2017 projected balance sheet stated how much CCH
  23   “possessed . . . [in] cash [and] cash equivalents.” (emphasis added))).) Regardless of
  24   whether the purported representations are “forward-looking,” the representations, as
  25   alleged in the FAC, do not fall under the PSLRA safe harbor. First, Plaintiffs do not
  26   allege the representations contained cautionary language.      (See generally FAC.)
  27   Second, Defendants do not argue their purported forward-looking statements were
  28   accompanied by any meaningful cautionary language. (See generally Mot. Dismiss;




                                                 16
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 17 of 20 Page ID #:1245




   1   Reply (lacking any argument that the purported statements were accompanied by any
   2   cautionary language, as required to fall under the PSLRA safe harbor).)
   3         3.     Plaintiffs Fail to Plead a Claim Under Rule 10b-5(b)
   4         Although the purported financial representations are not protected by the safe
   5   harbor, Plaintiffs still fail to state a claim for securities fraud under Rule 10b-5(b)
   6   (claims seven and eight). The heightened pleading requirements are “no small hurdle”
   7   for a plaintiff alleging securities fraud; they require that “[a] complaint under § 10(b)
   8   and Rule 10b-5 . . . satisfy the dual pleading requisites of [Rule] 9(b) and the
   9   PSLRA.” In re Verifone Holdings, Inc. Sec. Litig., 704 F.3d 694, 701 (9th Cir. 2012).
  10   Rule 9(b) requires that the allegations are pleaded with particularity, including an
  11   account of the “time, place, and specific content of the false representations as well as
  12   the identities of the parties to the misrepresentations.” Swartz, 476 F.3d at 764. And
  13   the PSLRA “mandates that ‘the complaint shall specify each statement alleged to have
  14   been misleading, and the reason or reasons why the statement is misleading.’” In re
  15   Verifone, 704 F.3d at 701 (brackets omitted) (quoting 15 U.S.C. § 78u-4(b)(1)(B)). If
  16   allegations regarding a false statement under the securities act are based on
  17   information and belief, the plaintiff must “state with particularity all facts on which
  18   that belief is formed.” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991
  19   (9th Cir. 2009), as amended (Feb. 10, 2009).
  20         Plaintiffs aver upon information and belief that in May 2017, Bergstein formed
  21   CAG to allow for a spinoff of CCH’s stock and assets. (FAC ¶ 294.) Plaintiffs
  22   further allege, upon information and belief that in May 2017, Bergstein “prepared
  23   fraudulent financial information pertaining to CCH and Biozone” that included
  24   “grossly inflated” numbers for CCH and Biozone, which he later emailed to potential
  25   investors including Plaintiffs. (Id. ¶¶ 165, 297.) For example, according to Plaintiffs,
  26   Bergstein emailed Fischler the term sheet, summary financials, and the presentation
  27   related to CAG that indicated, “CCH has a very strong balance sheet with
  28   $21 [m]illion in assets and $2.8 [m]illion in liabilities.” (Id. ¶ 299.) Plaintiffs allege




                                                   17
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 18 of 20 Page ID #:1246




   1   that the financial information related to CCH and Biozone (CAG’s subsidiaries) “were
   2   false” and “Fischler was induced to make a loan to CCH in the amount of $145,000
   3   and Kapel was induced to make a loan to CCH in the amount of $50,000.” (Id.
   4   ¶¶ 302–04.)    Finally, Plaintiffs allege, “[w]hen the misrepresentations made by
   5   Defendants regarding the financial health of CAG, CCH[,] and Biozone came to light,
   6   the value of the CAG stock massively declined in value,” and that this decline
   7   damaged Plaintiffs. (Id. ¶ 306.)
   8         Plaintiffs’ Rule 10b-5(b) claims are plagued by the same deficiencies found
   9   throughout the FAC—the allegations are vague and lack the specificity that Rule 9(b),
  10   and here, the PSLRA, mandate. First, Plaintiffs fail to sufficiently allege facts to
  11   support that the financial information purportedly presented in the term sheet,
  12   summary financials, and presentation were false. Plaintiffs offer only the conclusory
  13   allegation that the “representations were false at the time [FPI and Bergstein] made
  14   them.” (FAC ¶¶ 302–03). These allegations are insufficient to support a claim for
  15   securities fraud. See Ark. Teacher Ret. Sys. v. OSI Sys., Inc., No. 2:17-cv-08841-
  16   VAP-(SKx), 2019 WL 2895625, at *4 (C.D. Cal. May 7, 2019) (dismissing a Rule
  17   10b-5(b) claim where the plaintiffs’ complaint was “no more than a litany of alleged
  18   false statements, unaccompanied by the pleading of specific facts indicating why those
  19   statements [were] false.” (brackets omitted) (quoting Metzler Inv. GMBH v.
  20   Corinthian Colls., Inc., 540 F.3d 1049, 1070–72 (9th Cir. 2008))).
  21         Second, Plaintiffs attempt to support their securities fraud claims with
  22   allegations based only on “information and belief” that the numbers in the financial
  23   reports were “grossly inflated” (FAC ¶ 165), yet Plaintiffs fail to “state with
  24   particularity all facts on which that belief is formed,” see Zucco, 552 F.3d at 991. In
  25   addition, the PSLRA mandates that Plaintiffs “specify each statement alleged to have
  26   been misleading, and the reason or reasons why the statement is misleading,” which
  27   Plaintiffs fail to do. See Verifone, 704 F.3d at 701. Thus, Plaintiffs cannot rely on
  28   their deficient allegations to support claims under Rule 10b-5(b).




                                                  18
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 19 of 20 Page ID #:1247




   1         4.      Plaintiffs Fail to Plead a Claim Under Rule 10b-5(a) and (c)
   2         Plaintiffs’ claim for scheme liability under Rule 10b-5(a) and (c) (claim nine)
   3   also fails to satisfy the heightened pleading requirements of Rule 9(b). See Oregon
   4   Pub. Employees Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 605 (9th Cir. 2014)
   5   (explaining that “Rule 9(b) applies to all elements of a securities fraud action.”).
   6   Here, Plaintiffs rely on the same deficient allegations that from June 2015 through
   7   March 2016, Harris and Bergstein falsely represented that they wished to maximize
   8   the revenues and earnings of CFC during in-person meetings and by telephone. (FAC
   9   ¶¶ 337–43.)    As the Court previously held, these allegations do not satisfy the
  10   requirements of Rule 9(b); they fail to establish specifically what representations were
  11   made, when they were made, and that the representations were false when made. See
  12   Vess, 317 F.3d at 1106.
  13         Accordingly, Plaintiffs’ claims for securities fraud under Rules 10b-5(b), (a),
  14   and (c) (claims seven through nine) are DISMISSED. As it is not clear that
  15   amendment would be futile, the Court GRANTS Plaintiffs leave to amend these
  16   claims.
  17   ///
  18   ///
  19   ///
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///




                                                  19
Case 2:19-cv-10309-ODW-GJS Document 49 Filed 11/25/20 Page 20 of 20 Page ID #:1248




   1   ///
   2                                  V.    CONCLUSION
   3         For the reasons discussed above, the Court hereby DENIES FPI’s Motion for
   4   Preliminary Injunction. (ECF No. 45.) The Court GRANTS Defendants’ Motion to
   5   Dismiss claims one, three, and four through nine with leave to amend, and claim two
   6   without leave to amend.       (ECF No. 40.)      If Plaintiffs choose to amend their
   7   pleadings, they shall file a second amended complaint (“SAC”) in conformance with
   8   this Order no later than twenty-one (21) days from the date of this Order. If Plaintiffs
   9   file a SAC, Defendants shall file a response no later than fourteen (14) days from the
  10   date of the SAC filing.
  11
             IT IS SO ORDERED.
  12
  13
             November 25, 2020
  14
  15
                                    ____________________________________
  16                                         OTIS D. WRIGHT, II
  17                                 UNITED STATES DISTRICT JUDGE
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                  20
